DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 9, 2021 has been entered. 	This Office Action is in response to Applicant's arguments filed on April 9, 2021. Claim(s) 1-13 are pending and examined herein.

Response to Arguments
 	Applicant’s arguments have been considered with respect to the obviousness-type double patenting rejection of claims 1-13 as being unpatentable over claims 1-15 of U.S. Patent No. 8,470,814.
 	Applicant’s arguments have been considered with respect to the 103(a) rejection of claims 1-2 as being unpatentable over Sakuma (WO 2010/093061, English equivalent US Patent 8,470,814) of record.

Applicant argues:
		The ‘814 patent discloses that “compounds that inhibit the action of P2X4 receptors are expected to be employed for preventing or treating nociceptive, inflammatory, and neuropathic pains.” (‘8/4 patent, column 1, lines 48-50). However, this description does not indicate that the compounds are taught as useful as P2X4 receptor antagonist for treating neuropathic pain. Rather, this indicates the compounds are expected to be employed for preventing or treating nociceptive, inflammatory, and neuropathic pains. Thus, the description merely indicates a
		supposition of usefulness for preventing or treating neuropathic pain.

Examiner respectfully notes that while the ‘814 patent may not teach a specific example demonstrating the effectiveness of the P2X4 receptor inhibitors in the treatment of neuropathic pain. Sakuma teaches diazepine dione derivatives useful as P2X4 receptor antagonist for treating neuropathic pain. Thus, the reference provides sufficient teaching and direction to arrive at the notion that the P2X4 receptor inhibitors of Formula I can in fact be employed for the treatment of said ailment. 
Additionally, Applicant argues:
Applicant notes that the supposition of usefulness described above in the ‘814 patent is derived from a study (herein “the study”) of Inoue, et al. reported by Tsuda, et al. “P2X4 Receptors Induced In Spinal Microglia Gate Tactile Allodynia After Nerve Injury” Nature, vol. 424, pages 778-783, 2003 (‘8/4 patent column | line 42-43, where the reference Tsuda et al. was submitted in the Oct. 17, 2018 IDS). The study used artificially injured rats to induce tactile allodynia. The person of ordinary skill in the art, having read the ‘814 patent, would look to the study for confirmation of the descriptions therein. In this case, the POSITA would note that the expectation indicated in Sakuma is derived from the study which was made on artificially injured rats. As such, the POSITA would not find it obvious that the study would extend to treatment of neuropathic pain associated with Guillain-Barré syndrome. There is simply no motivation to employ the diazepine dione derivatives taught in the ’814 patent for treatment of neuropathic pain associated with Guillain-Barré syndrome.


  
Examiner notes that Applicant is arguing that nature of the model that is employed in the experiment. Applicant’s arguments are not commensurate in scope of the claimed invention. The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. MPEP 2144 Sources of Rationale Supporting a Rejection Under 35 U.S.C. 103.
The same rationale applies to all of the outstanding rejections of record.
While Applicant’s arguments are not found persuasive, Examiner has modified the rejections of record to further uphold that the claims instant invention are not patentable in light of the art at the time of the filing of the invention. 	
	The maintained/modified rejections are made in the Non-Final Office action below as necessitated by amendment.
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,470,814 in view of Zhang (Neuroscience, 2008). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are to treating neuropathic pain associated with Guillain-Barre syndrome comprising an effective amount of P2X4 receptor antagonist more specifically in dependent claims, compounds of formula IX or VIII, whereas the patented claims are drawn to the same compounds. While the patented claims are drawn to compounds, said compounds must have utility as they are utility patents. In order to understand the utility of the compounds, Examiner went to the specification for guidance. The scope of the compounds of the instant invention embrace the patented claims. The compounds of patent ‘814 are utilized for treating neuropathic pain. Although the claims of the instant invention are drawn to treating neuropathic pain associated with Guillain-Barre, one of ordinary skill in the art would find the instant application obvious over the patented claims. 
Sakuma does not specifically teach treating the neuropathic pain associated with Guillain-Barre syndrome.
Zhang teaches experimental autoimmune neuritis (EAN) is the animal model of acute inflammatory demyelinating polyradiculoneuropathy (AIDP) that is the most common subtype of Guillain-Barre syndrome (GBS) (abstract).

Neuropathic pain, which is caused by lesion or inflammation of the nervous system (peripheral and/or CNS), is a common symptom of GBS, occurring in 55–85% of cases (page 495, column 2, lines 2-5).
Zhang teaches up-regulation of P2X4 receptor (P2X4R) on spinal microglia was demonstrated and was related to pain hypersensitivity following peripheral nerve injury. Deactivation of spinal P2X4R reverses tactile allodynia induced by peripheral injury, indicating the important roles of spinal P2X4R in neuropathic pain (page 495, 2nd full ¶).
Zhang teaches that EAN is a good animal model for neuropathic pain in polyneuropathy and spinal microglia activation might participate in EAN-induced neuropathic pain (page 501, column 1, 1st full ¶).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have envisioned employing the same diazepine dione derivatives useful as P2X4 receptor antagonists for treating neuropathic pain, as taught by Sakuma, to have also employed said compounds to treat the neuropathic pain associated with Guillain-Barre syndrome. The motivation, provided by Zhang, teaches that deactivation of spinal P2X4R reverses tactile allodynia induced by peripheral injury, indicating the important roles of spinal P2X4R in neuropathic pain. The skilled artisan would have found it obvious to treat the neuropathic pain associated with Guillain-Barre syndrome in a subject because the diazepine derivatives are P2X4 receptor antagonists and useful in treating neuropathic pain. As taught by Zhang, inhibition of the P2X4 receptor plays an 
Thus the two inventions are obvious over one another.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakuma (WO 2010/093061, English equivalent US Patent 8,470,814) of record in view of Zhang (Neuroscience, 2008).

Sakuma teaches diazepine dione derivatives useful as P2X4 receptor                       antagonist for treating neuropathic pain, inflammatory pain and nociceptive pain (abstract):


    PNG
    media_image1.png
    337
    336
    media_image1.png
    Greyscale
	
, wherein R1 represents a hydrogen atom, a C1-8 alkyl, etc.; R2 and R3 each represents a hydrogen atom, a C1-8 alkyl, a halogen atom, etc.; R4 and R5 each represents a hydrogen atom, a C1-8 alkyl, etc.; and W represents a W can be 
 	Sakuma teaches the compounds can be administered to human beings by ordinary administration methods such as oral administration or parenteral administration (column 11, lines 26-28).
 	Sakuma teaches the compounds can be administered to an adult generally in an amount of approx. 0.01 mg to 100 mg a day by parenteral administration and 1 mg to 2,000 mg a day by oral administration (column 11, lines 44-47).
Sakuma does not specifically teach treating the neuropathic pain associated with Guillain-Barre syndrome.
Zhang teaches experimental autoimmune neuritis (EAN) is the animal model of acute inflammatory demyelinating polyradiculoneuropathy (AIDP) that is the most common subtype of Guillain-Barre syndrome (GBS) (abstract).
Zhang teaches that acute inflammatory demyelinating polyradiculoneuropathy (AIDP) is the most common subtype of GBS that is the world’s leading cause of acute autoimmune neuromuscular paralysis (page 495, column 2, lines 2-5).
Neuropathic pain, which is caused by lesion or inflammation of the nervous system (peripheral and/or CNS), is a common symptom of GBS, occurring in 55–85% of cases (page 495, column 2, lines 2-5).
Zhang teaches up-regulation of P2X4 receptor (P2X4R) on spinal microglia was demonstrated and was related to pain hypersensitivity following peripheral nerve injury. Deactivation of spinal P2X4R reverses tactile allodynia induced by peripheral injury, indicating the important roles of spinal P2X4R in neuropathic pain (page 495, 2nd full ¶).
Zhang teaches that EAN is a good animal model for neuropathic pain in polyneuropathy and spinal microglia activation might participate in EAN-induced neuropathic pain (page 501, column 1, 1st full ¶).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have envisioned employing the same diazepine dione derivatives useful as P2X4 receptor antagonists for treating neuropathic pain, as taught by Sakuma, to have also employed said compounds to treat the neuropathic pain associated with Guillain-Barre syndrome. The motivation, provided by Zhang, teaches that deactivation of spinal P2X4R reverses tactile allodynia induced by peripheral injury, indicating the important roles of spinal P2X4R in neuropathic pain. The skilled artisan would have found it obvious to treat the neuropathic pain associated with Guillain-Barre syndrome in a subject because the diazepine derivatives are P2X4 receptor antagonists and useful in treating neuropathic pain. As taught by Zhang, inhibition of the P2X4 receptor plays an important role in treating neuropathic pain, a common symptom of Guillain-Barre syndrome, occurring in 55–85% of cases. Furthermore, Zhang teaches experimental autoimmune neuritis (EAN) is the animal model of acute inflammatory demyelinating polyradiculoneuropathy (AIDP) that is the most common subtype of Guillain-Barre syndrome; EAN is a good animal model for neuropathic pain in polyneuropathy and spinal microglia activation might participate in EAN-induced neuropathic pain. Therefore, a P2X4 receptor antagonist capable of ameliorating neuropathic pain in a model that is most often associated with Guillain-Barre syndrome will obviously be 
 	Therefore, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited art.

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakuma (WO 2010/090300) of record in view of Zhang (Neuroscience, 2008).
Sakuma teaches diazepine dione derivatives useful as P2X4 receptor                       antagonist for treating neuropathic pain, inflammatory pain and nociceptive pain (abstract):

    PNG
    media_image2.png
    322
    319
    media_image2.png
    Greyscale

, wherein R1 = H, alkyl, alkenyl, etc.; R2 = H, alkyl, alkoxy, etc.; R3 = H, alkyl, alkoxy, etc.; R4, R5 = H, alkyl or haloalkyl, etc.]. 
Sakuma teaches a specific example wherein R2 is C2-8 acylamino and halogen present (see page 15, Table 5, last entry).

 	Sakuma teaches the dose is usually about 0.01 mg to 100 mg of the compound, which is an active ingredient in injections, and 1 mg to 2000 mg per day by oral administration in adults, but may be increased or decreased depending on age, symptoms, etc.
Sakuma does not specifically teach treating the neuropathic pain associated with Guillain-Barre syndrome.
Zhang teaches experimental autoimmune neuritis (EAN) is the animal model of acute inflammatory demyelinating polyradiculoneuropathy (AIDP) that is the most common subtype of Guillain-Barre syndrome (GBS) (abstract).
Zhang teaches that acute inflammatory demyelinating polyradiculoneuropathy (AIDP) is the most common subtype of GBS that is the world’s leading cause of acute autoimmune neuromuscular paralysis (page 495, column 2, lines 2-5).
Neuropathic pain, which is caused by lesion or inflammation of the nervous system (peripheral and/or CNS), is a common symptom of GBS, occurring in 55–85% of cases (page 495, column 2, lines 2-5).
Zhang teaches up-regulation of P2X4 receptor (P2X4R) on spinal microglia was demonstrated and was related to pain hypersensitivity following peripheral nerve injury. Deactivation of spinal P2X4R reverses tactile allodynia induced by peripheral injury, indicating the important roles of spinal P2X4R in neuropathic pain (page 495, 2nd full ¶).
st full ¶).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have envisioned employing the same diazepine dione derivatives useful as P2X4 receptor antagonists for treating neuropathic pain, as taught by Sakuma, to have also employed said compounds to treat the neuropathic pain associated with Guillain-Barre syndrome. The motivation, provided by Zhang, teaches that deactivation of spinal P2X4R reverses tactile allodynia induced by peripheral injury, indicating the important roles of spinal P2X4R in neuropathic pain. The skilled artisan would have found it obvious to treat the neuropathic pain associated with Guillain-Barre syndrome in a subject because the diazepine derivatives are P2X4 receptor antagonists and useful in treating neuropathic pain. As taught by Zhang, inhibition of the P2X4 receptor plays an important role in treating neuropathic pain, a common symptom of Guillain-Barre syndrome, occurring in 55–85% of cases. Furthermore, Zhang teaches experimental autoimmune neuritis (EAN) is the animal model of acute inflammatory demyelinating polyradiculoneuropathy (AIDP) that is the most common subtype of Guillain-Barre syndrome; EAN is a good animal model for neuropathic pain in polyneuropathy and spinal microglia activation might participate in EAN-induced neuropathic pain. Therefore, a P2X4 receptor antagonist capable of ameliorating neuropathic pain in a model that is most often associated with Guillain-Barre syndrome will obviously be successful, with a reasonable degree of certainty, in treating the neuropathic pain associated with said disease.
.
 
Conclusion
Claims 1-13 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.